Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species A, claims 1-13, 19 and 20 in the reply filed on July 12, 2021 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 18, “the locking element” lacks antecedent basis or is inconsistent with lines 11 and 13. See also claims 11-13 for indefinite references to “the locking element”. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knutsson (9,139,345). Claims 1-2, 8, 10-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/006445. Claims 1-2, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2188305. Each discloses a container comprising a base (bottom of 1; bottom of a pallet or bulk container; 32; respectively), at least one side wall (of the pallet container; of a bulk container; 40), an exchangeable valve assembly (3; 12 and 14; 18-24) that is insertable into a valve socket (1e; 28; 42) provided in the container in an insertion direction, at least one locking element (two of 70’, 70”, 71’, 71”; one of 16, 18 and 20; 32 or 36) movable between an open position, in which the valve assembly is insertible into or removable from the valve socket and a closed position, in which the at least one locking element engages a locking structure (other of 70’, 70”, 71’, 71”; another of 16, 18 and 20; 22) of the valve assembly to secure the valve assembly inside of the valve socket, and each locking element being a separate and exchangeable part that is movably mounted in or on the container and is configured for locking engagement with locking structure of the valve assembly, or that is movably mounted in or on the valve assembly and is configured for locking engagement with the valve socket.    
As to claim 2, each discloses the at least one locking element (70’, 70”, 71’, 71”; 20; 32) is biased by a biasing element (73; angled free end of 20; upper free end of 32). 
As to claims 8, 10 and 12, each discloses the valve assembly inserted into the valve socket, the manner of doing so not distinguishing the claimed final product.
As to claim 11, each discloses the locking structure including protrusions (). 
As to claim 13, Knutsson further discloses a lever (73).	
As to claim 19, Knutsson and WO 2014/006445 each disclose a pallet with a bag (see Figures 1 and 2, and column 4, lines 17-24; page 1, lines 8-14) . 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1 and 2 and further in view of Hofer (10,164,227). The base references do not disclose a locking leaf spring movable in a direction perpendicular to the insertion direction between the open position and the closed position. However, Hoffer discloses a valve assembly (2) including locking leaf springs (12) movable in a direction perpendicular to an insertion direction between an open position and a closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the valve assembly of any one of the base references locking leaf springs in the manner of Hofer as claimed, as such a modification would predictably secure a cover to the valve assembly.

Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above. To any degree it may be shown the insertion direction of provision of the valve assembly to the container distinguishes a different arrangement of the claimed structure, such differences are slight and not providing of any new or unexpected result. 

Claims 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent claims 6 and 7 would also then be allowable. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG